Name: 84/457/ECSC: Commission Decision of 6 September 1984 approving aids from the Kingdom of Belgium to the coal-mining industry during 1983 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: coal and mining industries;  economic policy
 Date Published: 1984-09-25

 Avis juridique important|31984D045784/457/ECSC: Commission Decision of 6 September 1984 approving aids from the Kingdom of Belgium to the coal-mining industry during 1983 (Only the French and Dutch texts are authentic) Official Journal L 255 , 25/09/1984 P. 0026 - 0027*****COMMISSION DECISION of 6 September 1984 approving aids from the Kingdom of Belgium to the coal-mining industry during 1983 (Only the Dutch and French texts are authentic) (84/457/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Commission Decision No 528/76/ECSC of 25 February 1976 regarding the Community system of measures taken by the Member States to assist the coal-mining industry (1), Having consulted the Council, I Whereas the Government of the Kingdom of Belgium has informed the Commission, pursuant to Article 2 of the above Decision, of the financial measures which it intends to take during 1983 in order to give direct or indirect support to the coal-mining industry; whereas, of these measures, the following aids qualify for approval pursuant to that Decision: 1.2 // // (Bfrs million) // - Investment aid: // 566,7 // - Recruitment of skilled workers: // 12,0 // - Aid for stocks: // 146,3 // - Aid to cover losses: // 4 518,4 Whereas these aids meet the critera laid down in the Decision for the admissibility of such State assistance; Whereas, of the investment aid, almost all of the Bfrs 566 700 000 will go to the Campine coalfield, so that the coalfield can maintain the production of coking coal, which is important for the Belgian steel industry; Whereas the Belgian investment aid is therefore compatible with the provisions of Article 7 (2) of the Decision; Whereas the aid (Bfrs 12 000 000) for recruiting and training skilled workers has proved necessary in order to attract suitably qualified labour into Belgian coal-mining, capable of operating modern plant and machinery properly; Whereas the aid therefore complies with Article 8 of the Decision; Whereas the Bfrs 146 300 000 aid to cover the costs of stocks of coal and coke is based on total producers' stocks amounting to more than 1 100 000 tonnes; whereas, with monthly production of around 500 000 tonnes, stocks eligible for aid under Article 9 (2) of the Decision amount to 600 000 tonnes; whereas the amount of aid per tonne is accordingly Bfrs 244; whereas the actual cost of stocks (including depreciation and interest) is substantially higher than the amount of aid; Whereas the purpose and form of the aid show that it meets the criteria set out in Article 9 of the Decision; Whereas the aid totalling Bfrs 4 518 400 000 to cover operating losses is paid to the two Belgian coalfields for different reasons; whereas the aid paid to the Campine coalfield will almost make up the difference between costs and returns; whereas this almost complete covering of the difference between costs and returns is necessary because the coalfield is intended to supply the Belgian steel industry with coking coal and must therefore maintain its output; Whereas the purpose and amount of aid granted to cover losses in respect of the Campine coalfield therefore comply with the second subparagraph of Article 12 (1) and Article 12 (3) of the Decision; Whereas, on the other hand, the Southern coalfield should be granted aid in respect of pit operating losses to cover part of the difference between costs and returns. Here the intention is to ensure that only essentials are maintained and the pits remain viable until the coalfield can be closed down without friction, so that serious economic and social upheaval is avoided; Whereas the purpose and type of the aids to cover pit operating losses of the Southern coalfield are therefore compatible with the first subparagraph of Article 12 (1) and Article 12 (2) of the Decision; II Whereas, pursuant to Article 3 (2) of the Decision, all other measures to assist current production in 1983 must be taken into consideration for an examination of the compatibility of the proposed aids with the proper functioning of the common market; Whereas, on this basis of assessment, the total amount of aid proposed is 162 500 000 ECU, i.e. 25,37 ECU per tonne; whereas this figure compared with 1982 (26,94 ECU per tonne) shows that there is a reduction of nearly 6 %; Whereas the following observations can be made on the compatibility of the proposed current production aids with the proper functioning of the common market: - there were no supply difficulties in 1983, - rationalization of production in 1983 was achieved by investment, - industrial consumers of coal did not receive aid in 1983 as a result of the prices of Belgian coking coal and steam coal; Whereas it may be concluded that the aid granted to the Belgian coal-mining industry in 1983 is compatible with the proper functioning of the common market; Whereas this applies even when account is taken of aids to the coal-mines under Decision 73/287/ECSC; III Whereas, pursuant to Article 14 (1) of the Decision, the Commission must ensure that any aid it approves is used exclusively for the purposes set out in Articles 7 to 12 thereof; whereas the Commission must therefore be informed in particular of the amounts of the payments and the manner in which they are apportioned, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Belgium is hereby authorized in respect of the 1983 calendar year to grant aid totalling Bfrs 5 243 400 000 to the Belgian coal-mining industry. The amount of Bfrs 5 243 400 000 provided in respect of the 1983 calendar year is divided as follows: 1. Grant of investment aid of Bfrs 566 700 000; 2. Grant of aid for recruiting and training skilled workers not exceeding Bfrs 12 000 000; 3. Grant of aid towards stocking costs in respect of coal and coke exceeding Bfrs 146 300 000; 4. Grant of aid to cover losses of Bfrs 4 518 400 000 apportioned between the two coalfields as follows: - to the Campine coalfield, an amount not exceeding Bfrs 3 890 600 000, - to the Southern coalfield, an amount not exceeding Bfrs 627 800 000. Article 2 The Government of the Kingdom of Belgium shall notify the Commission by 30 June 1984 of details of the aids granted pursuant to this Decision, and in particular of the amount of the payments made and the manner in which they are apportioned. Article 3 This Decision is adressed to the Kingdom of Belgium. Done at Brussels, 6 September 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 63, 11. 3. 1976, p. 1.